Case 2:19-cv-00064-SEH Document 78 Filed 05/19/21 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

 

 

BUTTE DIVISION
SANDRA FIKANI,
Plaintiff, No. CV 19-64-BU-SEH
VS. OPINION AND ORDER
UNITED STATES OF AMERICA,
Defendant.
BACKGROUND

On September 24, 2016, Sandra Fikani (“Plaintiff”) entered the lobby of the
Belgrade Post Office in Belgrade, Montana.' She alleges that she slipped and fell
in a puddle of water on the lobby floor, was injured, transported to hospital,
diagnosed with a hip fracture, and underwent surgery.”

Plaintiff filed an administrative claim with the Postal Service on September

 

1 See Doc. 70 at 2.

2 See Doc. 17 at 3-4.
Case 2:19-cv-00064-SEH Document 78 Filed 05/19/21 Page 2 of 10

14, 2018.? It was denied.* Suit was filed December 16, 2019, naming the United
States as sole Defendant.? An Amended Complaint naming the United States and
C&W Facility Services, Inc. (“C&W”) as Defendants was filed on May 8, 2020.°

C&W moved for summary judgment on September 18, 2020,’ which was
briefed, submitted for decision, and granted.* C&W was dismissed on statute of
limitations grounds on December 4, 2020.

The United States moved for summary judgment on October 1, 2020.!° That
motion was briefed, submitted for decision, and denied on December 4, 2020."!

Plaintiff filed a Motion in Limine on April 13, 2021,'* which is ripe for
submission.

A second motion for summary judgment was filed by the United States on

 

3 See Doc. 17 at 2.

4 Id.

* See Doc. 1.

° See Doc. 46 at 3-4.
7 See Doc. 26.

® See Doc. 54.

° Id.

° See Doc. 37.

"| See Doc. 55.

2 See Doc. 66.
Case 2:19-cv-00064-SEH Document 78 Filed 05/19/21 Page 3 of 10

April 19, 2021," was briefed, and is pending.
This memorandum and order addresses both pending motions.
MOTION FOR SUMMARY JUDGMENT

The United States seeks summary judgment on three grounds: (1) the
independent contractor exemption to the Federal Tort Claims Act (“FTCA”)
precludes FTCA based liability; (2) the United States is exempt from liability
under the FTCA discretionary function exception; and (3) insufficient evidence to
support a claim of negligent hiring of C&W or postal employees."

The FTCA provides for a limited waiver of sovereign immunity, but does
not include a waiver of immunity for actions of an independent contractor." If the
conduct at issue was that of an independent contractor, the United States is
protected from liability by the FTCA.'* The United States is likewise shielded
from liability under the FTCA if its actions or conduct were conducted in the
exercise of a discretionary function based on social, economic, or political

policy.”

 

'3 See Doc. 68.
'4 See Doc. 69.
'5 See 28 USC § 1346(b); see U.S. v. Orleans, 425 U.S. 807, 813-814 (1971).
'© See 28 USC § 1346(b).
'? See Chadd v. United States, 794 F.3d 1104, 1109 (9th Cir. 2015).
3.
Case 2:19-cv-00064-SEH Document 78 Filed 05/19/21 Page 4 of 10

Determination of whether an action is discretionary, and therefore not
subject to a waiver of sovereign immunity, is a two-step analysis.'® “First, a court
examines whether the government’s actions are ‘discretionary in nature, acts that
involve an element of judgment or choice.’”!? However, if a statute or policy does
not involve an element of judgment or choice, but instead directs mandatory and
specific action, no discretionary action issue is presented.” If the action or conduct
at issue is not based on one of the three named policies, it is not a discretionary
action and is not exempt from the FTCA.!

The United States asserts, with respect to the independent contractor
exemption, (1) that the decision to maintain 24-hour access to the Belgrade Post
Office lobby was discretionary; (2) that all other operational choices relevant to
the case stemmed from that discretionary decision; or (3) from the conduct of the
independent contractor, and therefore Plaintiff's claim is barred by the

independent contractor exemption.” In response, Plaintiff concedes that keeping

 

18 Id.

'9 Id. (quoting United States v. Gaubert, 499 U.S. 315, 322 (1991)).

9 Id. (quoting Terbush v. United States, 516 F.3d 1125, 1129 (9th Cir. 2008)).
21 Id.

22 See Doc. 39 at 2.
Case 2:19-cv-00064-SEH Document 78 Filed 05/19/21 Page 5 of 10

the lobby open was a discretionary decision,” but that the relevant claim was
grounded in failure to maintain a safe customer area, which was not a
discretionary action protected from liability by the independent contractor
exemption.”

In this case, applicable federal policies contained in the Postal Operations
Manual (“Manual”) and in the EL-801 Supervisor’s Safety Handbook
(“Handbook”), articulate and establish operational standards at the Belgrade Post
Office, and specific safety duties and responsibilities, assumed by the Post Office,
that apply to operation of the facility.”

The Belgrade Postmaster had discretion to allow the lobby to be open for
24-hour access.*° However, once the decision to keep the lobby open was
implemented, the duty assumed by the United States with respect to maintenance
of a safe customer area was both dictated and required by the Handbook , and

which required and directed the United States to “always maintain a dry area for

 

3 See Doc. 48 at 7.
24 Id

*5 The Postal Service is required to comply with the policies and regulations set out by the
Postal Operations Manual and the Supervisor’s Safety Handbook. See Berkovitz v. United States,
486 U.S. 531, 536 (1986); Postal Operations Manual at 237; Handbook EL-801, Supervisor’s
Safety Handbook at 1-4.

6 See Postal Operations Manuel § 126.43.

5.
Case 2:19-cv-00064-SEH Document 78 Filed 05/19/21 Page 6 of 10

pedestrian traffic.”?’

The Handbook did not grant discretion as to whether to maintain safety
standards in the lobby, or discretion not to provide for a dry area for pedestrian
traffic. Both the Manual and the Handbook imposed duties of compliance directly
upon the Postal Service.”®

Even if it could be said the Post Office had discretion to decide whether or
not to maintain a dry area for pedestrians, that discretion, to fall within the FTCA
discretionary action exception, would have to have been grounded in “social,
economic, and political policy.””? The public safety program and duty assumed by
the Postal Service, to keep the lobby safe for pedestrians, was not grounded in
such policy considerations. The discretionary exception did not apply to excuse
the United States from the obligation it had assumed to “always maintain a dry
area for pedestrian traffic,” and which formed the factual basis for Plaintiff's
negligence claim.

The United States has also asserted that it is entitled to summary judgment

because the federal contractor exemption, if appropriately applied, may not be

 

27 Handbook EL-801, Supervisor’s Safety Handbook, § 8-7.3.
28 486 U.S. at 536.

9 See Chadd v. United States, 794 F.3d 1104, 1109 (9th Cir. 2015) (quoting Miller v.
United States, 163 F.3d 591, 593 (9th Cir. 1998)).

-6-
Case 2:19-cv-00064-SEH Document 78 Filed 05/19/21 Page 7 of 10

interpreted as constituting a waiver of sovereign immunity by the United States, it
being undisputed that the FTCA only provides for a waiver if the claim is based on
the action or inaction of a federal employee, as distinct from an independent
contractor, in the course of his or her employment.”

Although the United States cannot be held liable for C& W employees’
actions, it could be held accountable for its own separate acts or omissions
concerning maintenance of the lobby or other duties, including to “always
maintain a dry area for pedestrian traffic.” Here, Plaintiffs claim is that the United
States, through an employee acting in the course or scope of his or her
employment, was himself or herself negligent in failing to “always maintain a dry
area for pedestrian traffic,” a duty which was separate and apart from actions or
omissions of the independent contractor C&W and for which liability could not be
avoided by delegation of the responsibility to an independent contractor.

The assumed responsibility to maintain a safe pedestrian area and to
“always maintain a dry area for pedestrian traffic” was not discretionary action
protected from liability by the discretionary action exception or protected from

liability by the independent contractor exemption.

 

© See United States v. Orleans, 425 U.S. 807, 814 (1976); see also Letnes v. United
States, 820 F.2d 1517, 1518 (9th Cir. 1987).

-7-
Case 2:19-cv-00064-SEH Document 78 Filed 05/19/21 Page 8 of 10

INSUFFICIENT EVIDENCE

The United States argues that Plaintiff has insufficient evidence for
Plaintiff's claim of negligent hiring.*! In her response, Plaintiff alleges that the
testimony of the Postmaster of the Belgrade Post Office will show that the
Postmaster did not sufficiently train the C&W contractor who cleaned the lobby
on the day of the alleged accident.” This disagreement between the parties is a
dispute over a material fact and this issue is therefore inappropriate for summary
judgment.

The United States’ motion for summary judgment is an attack on one of the
grounds for the claim of negligence in Plaintiff's Amended Complaint.® In this
case, the United States’ duty was established by the requirements of the Manual
and Handbook. A breach of that duty is grounded in the alleged action or inaction
of the United States to fulfill its assumed duty to maintain a dry area for pedestrian
traffic. The claim of negligence survives summary judgment.

The United States’ Second Motion for Summary Judgment is DENIED.

 

3! See Doc. 69 at 21.
32 See Doc. 74 at 9.

3 See Doc. 17 at 4.
Case 2:19-cv-00064-SEH Document 78 Filed 05/19/21 Page 9 of 10

MOTION IN LIMINE

Plaintiff seeks to exclude evidence of blame, responsibility, or fault to any
non-party person or entity.

Faulconbridge v. State of Montana controls. A defendant may introduce
evidence of third-party conduct related to causation only for the purpose of
demonstrating that third-party conduct was a superseding intervening cause.** No
such claim is asserted in this case. Moreover, the United States acknowledges it
“has no intention of assigning some percentage of liability to a non-party for the
purpose of diminishing its own responsibility.””°

The motion in limine is GRANTED.

The motion directed to collateral source evidence is unopposed”’ and is
GRANTED.

ORDERED:

1. The United States’ Motion for Summary Judgment®® is DENIED.

 

4 142 P.3d 777 (Mont. 2006).
35 142 P.3d at 792.
3 See Doc. 7] at 6.
37 See Doc. 71 at 7.

38 See Doc. 68.
Case 2:19-cv-00064-SEH Document 78 Filed 05/19/21 Page 10 of 10

2. Plaintiff's Motion in Limine®” is GRANTED.
3. The United States is precluded from introducing evidence of third-
party conduct related to causation for the purpose of attributing liability to any

non-party.

4. Evidence of collateral source payment or payments is excluded.

DATED this _/7 4 of May, 2021.

AM E. HADDON
United States District Judge

 

9 See Doc. 66.

-10-
